Appeal by the defendant from a judgment of the County Court, Suffolk County (Hudson, J.), rendered November 10, 2011, convicting her of robbery in the first degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
As the defendant correctly contends, her waiver of the right to appeal is unenforceable “as there was no promise, plea agreement, reduced charge, or any other bargain or consideration *807given to the defendant in exchange for [her] plea” (People v Nicelli, 74 AD3d 1235, 1236-1237 [2010]; see People v Coles, 13 AD3d 665, 666 [2004]). As the defendant’s waiver of her right to appeal is invalid, appellate review of her sentence is not precluded.
Nevertheless, under the circumstances of this case, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Dillon, J.P., Balkin, Chambers and Hall, JJ., concur.